   Case: 2:18-cr-00146-ALM Doc #: 34 Filed: 11/15/18 Page: 2 of 3 PAGEID #: 102



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,                                 Case No. 2:Ur-CR-146


       V.                                                  JUDGE MARBLEY


NORMAN D. PETERSON,


                Defendant.




                                            ORDER


       Upon application of the United States and for good cause shown pursuant to Federal Rule

of Criminal Procedure 48(a), IT IS HEREBY ORDERED that Count 1 of the Superseding

Indictment in this case is dismissed with prejudice.




DATE        S                                 iLGENON U MAI
                                             United Staie/District Judge
